Blackburn, Judge.
At 8:50 a.m., today, February 7, 1996, movant filed his Emergency Motion for Stay of Grand Jury Proceedings pursuant to Georgia Court of Appeals Rule 40 (erroneously cited as Rule 41), seeking to stay the Fulton County Grand Jury Proceedings scheduled to begin today at 9:00 a.m., until such time as the State has provided movant with copies of all witness statements. Movant seeks the witness statements prior to making a sworn statement before the grand jury.
OCGA §§ 17-7-52 and 45-11-4 provide rights to certain public, officials, including police officers, not available to ordinary citizens. The rights the legislature has seen fit to allow public officials against whom an indictment is being sought, are the right to receive a copy of the proposed indictment at least 15 days prior to the presentation to the grand jury, the right to be present with counsel during the testimony of witnesses, and the right to make a sworn statement to the grand jury. OCGA § 45-11-4.
Movant seeks to expand the extraordinary rights which the above statutes provide to include a right to review all witness statements prior to the Grand Jury Proceeding. Movant cites no statute or case authority for the expansion he seeks and no such right is included in the statutes as written.
*116Decided February 7, 1996.
L. David Wolfe, for appellant.
Henry Newkirk, Assistant District Attorney, for appellee.
Under Georgia law, there is no authority to grant movant’s request. OCGA § 17-16-4 requires the State to provide certain witness statements to a defendant who has been indicted, at least ten days prior to trial but is not applicable to an unindicted individual. Movant will hear everything the grand jury hears in considering his case and will thus have an advantage in preparing his sworn statement which ordinary citizens do not enjoy.

Movant’s Emergency Motion is hereby denied, this seventh day of February 1996, 10:30 a.m.